Citation Nr: 1538522	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES 

1.  Entitlement to service connection for residuals of left rib fractures.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal (GI) disorder.  

4.  Entitlement to service connection for rashes.  

5.  Entitlement to service connection for a disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbances, claimed as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for residuals of a concussion with headaches.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969, from January 1991 to June 1991, from May 1, 1992 to May 9, 1992, and from October 1994 to February 1995.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Board remanded this matter so that a hearing could be provided to the Veteran.  In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing for which a transcript has been included in the record.

In July 2012, the Board remanded the claims for further development.  At the time of the prior remand, the issues of entitlement to service connection for degenerative joint disease of the right shoulder, a back disability, bilateral hearing loss, tinnitus and allergic rhinitis, were part of the appeal.  Since then, in a rating decision of April 2013, the RO granted service connection for these issues.  As the benefit sought on appeal has been fully granted with regards to these issues, they are no longer on appeal.  

In September 2014, the Board again remanded the issues on appeal for additional development and medical inquiry.  The claims are once again before the Board.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the April 2015 supplemental statement of the case (SSOC).  

In the decision below, the Board will deny the claims to service connection for rib and head disorders, and the service connection claim for chronic disorders under 38 C.F.R. § 3.317.  The claims regarding service connection for hypertension, skin, and GI disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current residuals of a left rib injury he experienced during a period of ACDUTRA.   

2.  The preponderance of the evidence of record indicates that the Veteran's headaches were not incurred during service.  

3.  Between January and May 1991, the Veteran served in the Persian Gulf during Operation Desert Storm.

4.  A chronic disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbances, was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to an undiagnosed illness.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left rib disorder have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a chronic disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbances have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between December 2005 and November 2014.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims addressed in this decision were readjudicated in the April 2015 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).       

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claims to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2012. 

With respect to the Board hearing, 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties - first, fully explain the issues and second, suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and discussed with the Veteran the types of evidence that would support his claims.  Further, to assist the Veteran fully, the VLJ remanded this matter twice (in July 2012 and September 2014) for additional development, which has been substantially accomplished with respect to the issues decided herein.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Service Connection

The Veteran claims that he incurred left rib and brain disabilities as the result of a motor vehicle accident (MVA) during a period of ACDUTRA in May 1990.  He also claims that he incurred a chronic multi-system illness due to service in Southwest Asia during Operation Desert Storm.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015). 

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The Board will address each of the Veteran's claims separately below.  

	Left Rib Disability 

The term "active military, naval, or air service" includes active duty, and any period of ACDUTRA "during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty," and any period of INACDUTRA "during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2015); 38 C.F.R. § 3.6(a) (2015).  

The evidence documents the Veteran's claim that he experienced a MVA in May 1990 while enroute to a period of military service.  A "line of duty" (LOD) investigation report of record dated in August 1990 corroborates this, and notes that the Veteran injured his left ribs while in the line of duty.  The injury is further corroborated by private medical evidence dated in May 1990 (emergency room treatment records) which indicates treatment for a multiple left rib fractures.  The record is clear that the Veteran was not on active duty at the time, but is not clear whether he was enroute to a period of ACDUTRA or INACDUTRA.  Nevertheless, as it is clear that he was injured in the MVA, the type of reserve service is not determinative.  For purposes of this analysis, he was in fact injured during a period of service.  See Hickson, supra.    

Service connection is unwarranted for a left rib injury, however.  The evidence of record does not demonstrate that the Veteran has any current residuals of the left rib injury.  Rather, the preponderance of the evidence indicates that he does not have such current residuals.  

The only medical evidence of record addressing the issue of medical nexus is found in the February 2015 VA compensation examination report, which was included in the record pursuant to the Board's September 2014 remand.  In that report, the examiner (a physician) indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The physician ultimately found the Veteran with normal left ribs.  In support, the physician cited a January 2015 negative x-ray report addressing the left ribs (the report did note a right rib disorder).  The Board finds this report to be of probative value as it is based on the evidence of record and is clearly explained.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, based on the report's findings, the examination was adequate and in substantial compliance with the September 2014 remand directives.  See Dyment, supra.   

In assessing whether a current left rib disorder exists, the Board has considered the Veteran's lay assertions.  Left rib pain is a symptom that may be observed so the Veteran's comments are of evidentiary value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose himself with a medical disability such as residuals of a left rib injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  His statements in this regard are not of probative value, and certainly do not match the evidentiary value of the VA examiner's findings.  Whether he actually has a medical disability such as a rib disorder cannot be determined merely through observation or by sensation.  The Veteran is simply not competent to render a medical opinion stating that he has such a disorder.  He does not have the training and expertise to so.  As such, on the essentially medical question before the Board - whether the Veteran has an internal orthopedic disorder in the rib cage - the lay evidence is of limited evidentiary value.  By contrast, as detailed earlier, the medical evidence is of probative value in this matter.  The evidence therefore preponderates against the Veteran's claim that he has a current left rib disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

	Residuals of a Concussion

The August 1990 LOD report also found that the Veteran experienced a head injury in the May 1990 MVA.  The finding is corroborated by May 1990 private treatment reports which document treatment for "possible concussion", and by a May 2013 VA compensation examiner who characterized the head injury as a "traumatic brain injury."  

Further, the evidence of record documents that the Veteran has a current head disorder.  Private and VA medical evidence, to include VA compensation examination reports, note a diagnosis of headache disorder.  Nevertheless, a service connection finding is unwarranted for this disorder as well.  

The preponderance of the evidence indicates that the Veteran's current headaches are unrelated to the head injury experienced in May 1990.  This issue was addressed in a March 2013 VA compensation examination report, and in a May 2013 addendum report.  

The March 2013 examiner, who indicated a review of the claims file and an interview and examination of the Veteran, stated clearly that the Veteran's headaches did not relate to his in-service MVA.  Rather, the examiner attributed the headaches to the Veteran's obesity.  The examiner explained that the Veteran's headaches are typical of Obesity hypoventilation syndrome (OHS) which was unrelated to service.  In a May 2013 addendum report, another physician stated that an April 2013 examination of the Veteran did not reveal any residuals related to the MVA.  The physician stated that the May 1990 MVA resulted in a traumatic brain injury, but that the injury had resolved.  The physician supported the finding by noting that the Veteran had worked until retirement in 2007 as a sheriff and an appraiser.  

As indicated, the Veteran as a layperson may be deemed competent to provide certain evidence such as matters on which he can observe, such as aching in the head.  He is not competent, however, to provide medical evidence regarding the etiology of such a disorder.  He does not have the training and expertise to offer evidence regarding such matters.  On the essentially medical questions before the Board, the Veteran's lay assertions are of limited evidentiary value.  Indeed, the medical evidence summarized above preponderates against his claim.  See Woehlaert, supra.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Undiagnosed illness/medically unexplained chronic illness

The Veteran claims that he incurred several chronic disorders as the result of his service in Southwest Asia during Operation Desert Storm.  In particular, he noted in his claim to service connection problems such as joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbances.  

Service connection may be established under 38 C.F.R. § 3.317 for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2015); 38 C.F.R. § 3.317(a)(1) (2015). 

A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  The following list of signs and symptoms may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness" for which a Gulf War Veteran may be presumptively service connected:  Fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, upper or lower respiratory system signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(2)(i) (2015).  

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2015).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(c) (2015).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). 

In this matter, a finding of service connection under 38 C.F.R. § 3.317 is unwarranted.  The preponderance of the evidence of record indicates either that the Veteran does not have the disorders he claims, or that disorders he does have can be attributed to known clinical diagnoses.  

The March 2013 VA examiner addressed this particular claim as well.  Initially, the examiner found that the Veteran did not have fibromyalgia.  Based on an examination of the Veteran, the examiner stated that the criteria for fibromyalgia, based on pressure points, were not met.  Moreover, the examiner found that diagnosable disorders caused the Veteran's complaints of joint and muscle pain, memory loss, fatigue, sleep disturbances, and twitching hands and feet.  

With regard to joint and muscle pain, the examiner noted that the Veteran had been diagnosed with multiple orthopedic disorders to include shoulder, back, and bilateral knee disorders.  With regard to the Veteran's complaints of memory loss, the examiner noted that the Veteran was hospitalized for West Nile encephalitis between September and October 2010, after which he began experiencing memory loss (the hospital treatment is documented in the record by private treatment records).  With regard to the complaints of sleep disturbances, fatigue, and twitching, the examiner found the Veteran's obesity and OSE responsible, as he did for his headaches.  The examiner explained that hypoventilation leads to carbon dioxide retention which causes such symptoms.  

Ultimately, the examiner found it less than likely that the Veteran had a "chronic
Multi-system illness which is unexplained, undiagnosable or partially undiagnosable."  Rather, the preponderance of the evidence indicates that, for these particular complaints, the Veteran has diagnosed disorders which explain his symptoms.   

The Board finds the March 2013 VA opinion to be of probative value as it is based on the evidence of record and is supported by an explanation.  See Bloom, supra.  The Board has considered the Veteran's lay assertions that his symptoms should be service connected under 38 C.F.R. § 3.317.  He is not competent, however, to provide medical evidence regarding the etiology of his disorders.  As with the disorders discussed above, the Veteran's lay assertions are of limited evidentiary value compared with the medical evidence provided by the March 2013 VA examiner.  See Woehlaert, supra.  Indeed, the medical evidence preponderates against his claim.  As the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left rib disorder is denied.  

Entitlement to service connection for residuals of a concussion is denied.  

Entitlement to service connection for a disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbances, claimed as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  


REMAND

A remand is warranted for the remaining claims on appeal - the claims to service connection for skin, GI, and hypertension disorders.  For the Board to decide these claims, additional medical inquiry and commentary is necessary.  An addendum medical opinion should be included in the claims file from the examiner who conducted the March 2013 and February 2015 examinations and reports.  

With regard to the hypertension claim - in the February 2015 VA opinion, the examiner indicated the Veteran's hypertension began in 2005, years after his last period of active service in late 1994 to early 1995.  The examiner did not specifically address two high blood pressure readings noted in October and November 1994 - 140/90 and 118/90, respectively.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Rather, the examiner indicated that each of the blood pressure readings noted during that period were "normal."  The examiner clearly stated that hypertension had its onset in 2005.  What is not clear is whether that opinion contemplates the two high readings noted in late 1994.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the skin claim - in the February 2015 report, the examiner found that the Veteran did not have a current skin disorder.  The record supports the examiner's finding that, in February 2015, a skin disorder was not manifest.  However, the examiner noted that evidence of record indicates that the Veteran had been diagnosed with a skin disorder - dermatitis - during the appeal period.  As such, an opinion must be provided with regard to that particular manifestation.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, the record documents that skin problems were noted prior to at least one period of active service.  An opinion regarding whether a pre-service skin disorder was aggravated during a period of active service must therefore be provided.  38 C.F.R. § 3.306.  

With regard to the GI claim - the record similarly documents that the Veteran entered active service with a preexisting disorder.  Medical evidence indicates that several GI disorders were noted prior to active service in 1991, 1992, and 1994.  An opinion regarding whether a pre-service GI disorder was aggravated during a period of active service must be provided here as well.  38 C.F.R. § 3.306.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  The Veteran's case should again be made available to the examiner who conducted the February 2015 VA addendum report.  The examiner should review and elaborate upon the report and opinion addressing the service connection claims for hypertension, GI, and skin disorders.  The examiner should also review the entire record, to include a copy of this remand. 
The examiner should then address the following inquiries:

		Hypertension:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran had hypertension within one year of his February 1995 discharge from active service?

(b)  If the answer to (a) is negative, is it at least as likely as not that the current hypertension began in service, was caused by service, or is otherwise related to active military service?

In answering these questions, please address the blood pressure readings noted in STRs dated in October and November 1994 (140/90 and 118/90) which indicate hypertension under VA regulations.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

		Skin:

(a)  Is it at least as likely as not that any skin disorder diagnosed during the appeal period (i.e., since August 2004) began in service, was caused by service, or is otherwise related to active military service?

(b)  If the answer to (a) is negative, is it at least as likely as not that a pre-service skin disorder increased in severity during service?  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that such a skin disorder WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable that any increase in disability was due to the natural progress of the skin disorder?  

In answering this question, please note the STRs of record which reflect that the Veteran was treated for skin disorders during service (e.g., in May 1991) and prior to his final period of active service in 1994-95.  

		GI Disorders:

(a)  Is it clear and unmistakable that a pre-service GI disorder WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable that any increase in disability was due to the natural progress of the skin disorder?  

In answering this question, please note the STRs of record which document that a preexisting GI disability was noted prior to commencement of active service in January 1991, and which demonstrate that the disorder increased in severity during service.  In particular, STRs dated in April 1991 show that the Veteran was hospitalized in intensive care for a GI disorder.    

(b)  If the answer to (a) is negative (i.e., unfavorable to the Veteran), is it at least as likely as not that any GI disorder diagnosed during the appeal period (i.e., since August 2004) began in service, was caused by service, or is otherwise related to active military service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the February 2015 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


